• Tuohy Brothers • Natural Gas Infrastructure & Production • Investor Meetings • August 18, 2010 • Forward-Looking Statements • Company Overview • Focus on natural gas infrastructure – Attractive industry outlook – Natural gas is key to America’s energy future – High-quality assets with diverse supply and strong markets • Principally regulated asset base – Provides earnings and cash flow stability through long-term contracts – Business model proven to weather economic cycles • Organic growth projects provide low-risk growth trajectory • Map of Operations • Company Facts • Transportation & Storage • Vast pipeline network with access to diverse supply sources and growing markets • Approximately 15,000 miles of interstate pipelines with transportation capacity of 7.8 Bcf/d • One of North America’s largest liquefied natural gas (LNG) import terminals with peak send out of 2.1 Bcf/d and storage of 9 Bcf • Owns/leases approximately 100 Bcf of storage • Transportation & Storage Assets • Trunkline LNG: Infrastructure Enhancement Project • FGT Phase VIII Expansion • FGT Phase VIII Expansion Timeline • FGT Pascagoula Lateral • Gathering & Processing • Located in prolific, long-lived Permian Basin • Approximately 5,500 miles of gas and gas liquids pipelines covering 16 counties in West Texas/Southeast New Mexico • Two (North and South) fully-integrated midstream system interconnected via high-pressure transfer system • Four active cryogenic plants and six active treating plants – Restarted Mi Vida treating facility in February 2010 – Expect to restart Halley processing plant in 4Q2010 • Attractive downstream markets • Attractive contract mix:60% POP; 40% Fee + Conditioning • Map of Operations • North System • Consists of the Jal and Keystone Systems – Low pressure integrated sour gas gathering systems – Average processed volumes over 200 MMcfd – 22,000+ barrels per day (bpd) NGL production – 225 MMcfd cryogenic processing capacity – 325 MMcfd sour gas treating capacity – 40 tons per day sulfur plant capacity • South System • Consists of the Mi Vida, Coyanosa and Tippett Systems – High pressure integrated sweet and sour gas gathering systems – Average wellhead volumes 270 MMcfd – Average processed volumes 170 MMcfd – 11,000+ bpdNGL production – 190 MMcfd cryogenic processing capacity – 250 MMcfd sour gas treating capacity • High Pressure Transfer System • 2010/2011 Growth Opportunities • Bone Springs Growth Opportunities • Driven by Bone Springs shale development • Restarted Mi Vida treater during February 2010 – Added 110MMcf/d of treating capacity • Halley processing plant restart – Phase I • Adds 60MMcf/d of cryo processing capacity late 4Q10 – Phase II (if commercially necessary) • Adds 50MMcf/d of additional cryo processing capacity • 6 month lead time – Expect capacity to be sold under percentage of proceeds contracts • Gathering & Processing Assumptions • Positive processing spread environment encourages optimal Natural Gas Liquid recoveries; Normalized fuel, flare and unaccounted-for volumes • 2010 projected equity volumes – Natural Gas Liquids equivalent of 35,000 to 40,000 MMBtu/d – Natural Gas of 15,000 to 20,000 MMBtu/d • 2010 hedge positions – 40,000 MMBtu/d of NGL equivalent at $10.44 – 5,000 MMBtu/d of natural gas $5.33 • 2011 hedge positions – 25,000 MMBtu/d of NGL equivalent at $11.63 • Distribution • Missouri Gas Energy – Provides natural gas to over 500,000 customers – Nearly 13,000 miles of main and service lines – Received a $16.2MM annual base rate increase effective February 28, 2010 • New rate design eliminates impact of weather or conservation on margin for residential and small general service customer classes • New England Gas Company – Provides natural gas to 50,000 customers – Nearly 2,000 miles of main and service lines – Received $3.7MM in increased annual base rates in February 2009 • Corporate & Other • Corporate segment provides administrative and support functions to business segments and allocates expenses as appropriate • Other segment primarily consists of PEI Power Corporation which owns interests in and operates 75 MW of generating assets in the PJM ISO and Fall River Gas Appliance • Summary • Focus on natural gas related infrastructure • Organic growth projects with clear visibility towards earnings and cash flow growth • Actively managed hedging program helps mitigate volatility in NGL margins • Balance preservation of investment grade credit ratings and return of capital to shareholders
